The Honorable Judith K. Moriarty Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Moriarty:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. We presume the statement relates to the initiative petition whose form this office approved in Opinion Letter No. 147-93. The statement which you have submitted is as follows:
         Shall a law be enacted to limit contributions to candidates for public office (except there shall be no limits placed on contributions to a candidate by the candidate, the candidate's immediate family or political party committees); prohibit contributions from continuing committees and contributions by one candidate committee to another candidate committee; prohibit contributions to any member of the General Assembly during the legislative session; require excess campaign funds to be given to the Ethics Commission or returned to the contributors; and provide for enforcement by the Ethics Commission or in a circuit court?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General